Title: To George Washington from Frances Bassett Washington, 21 July 1793
From: Washington, Frances Bassett
To: Washington, George



Dear & honord Sir
Mount Vernon July 21st 1793

I did myself the pleasure of forwarding to you last week the reports of the Overseers, & an account of the weather—by a letter I have received from my Aunt, I understand that Mr Lewis is in Virginia, but as he is not yet come to this place, I shall again send the reports to you by tuesdays stage.
so entirely occupied as I am conscious you are with publick business, it gives me pain to call your attention to anything, comparatively trifling & unimportant, yet as I consider myself so unequal to forming a proper judgement, even in my own little concerns, & have been so happy as to receive the promise of your advice respecting them, I take the liberty of requesting your opinion of some repairs, which my Overseer (Taylor) says are absolutely necessary at the farm he lives on, for the security of the crop, & the preservation of the Negroes—there is no granary, but the room in the second story of the house he lives in, will answer to put the wheat in, if lined with plank—the corn-house wants some repair to make it secure, & he thinks is not large enough to hold the Crop he shall make this year, unless the prospect changes very much—the Negroes houses have no roofs of any consequence to them—Taylor thinks my two Carpenters Gabriel & Reuben can get every thing necessary for the repairs (except plank,) & be able to put them up in good time—I have not given them any directions as yet, but wait the favor of your advice & permission.
I sincerely hope you will be able to leave Philadelphia early in the fall, & that we shall have the happiness of yours & my Aunts company some weeks—my Sister Milly & my Children join me in most affectionate remembrance to you—& I am my dear Sir with fervent prayer for your health & happiness, your ever gratefully affectionate

Frances Washington

